    AO 245B (Rev 02/18)        Judgment ma Cnmmal Case
                               Sheet I



                                                UNITED STATES DISTRICT COURT
                                               Eastern District of Pennsylvania
                                                                )
                     UNITED ST ATES OF AMERICA                  )     JUDGMENT IN A CRIMINAL CASE
                                         v.
                                  HUGH WYATT                    FILEd                    Case Number: DPAE2:17CR000599-003

                                                                                         USM Number: 76359-066
                                                               MAR 2 6 2019~
                                                           KATl:SARKM
                                                          By         ~N.   c,,k)          Mary T. Maran. Esq.
                                                                                         Defendant's Attorney
    THE DEFENDANT:                                            - - - Der;. Clerk
    Ill' pleaded guilty to count(s)           7s, 8s and 9s

    D pleaded nolo contendere to count(s)
      which was accepted by the court.
    D was found guilty on count(s)
      after a plea ofnot guilty.

    The defendant 1s adjudicated gmlty of these offenses:

                                                                                                                 Offense Ended              Count

                                              l~~~~N_O_F_F_E_N_T_A~~~----·~·                                    -,[6!1abµ-:-:-~]
      18:2                                 AIDING AND ~BETTING



            The defendant ts sentenced as provided m pages 2 through                 7      __ ofthtsjudgment. The sentence ts imposed pursuant to
     the Sentencing Reform Act of 1984.
     D The defendant has been found not gmlty on count(s)

     D Count(s)                                                 0 is   Dare dtsrrussed on the motion of the United States.

              It is ordered that the defendant must notify the United States attorney for this district withm 30 days of any change of name, residence,
     or mailing address until all fmes, restitution, costs, and special assessments imposed by thts judgment are fully paid. If ordered to pay restitution,
     the defenaant must notify the court and Umted States attorney of material clianges m econorruc circumstances.

                                                                               3/26/2019  -                -
                                                                              Date of lmpos1t1on of Judgment



                                                                               --    -~~~~
                                                                                     /{;'~ - - -
                                                                              Signature of Judge
                                                                                                 -                   -   -                       -




                                                                               ~obert F..:.. ~elly ~ Senio! ~dge
                                                                              Name and Title of Judge



~~T            Maran,lsg.
                                                                               3/26/2019
                                                                              Date
       Sarah T Damiani. AUSA
       U.S. Marhals (2)
_      Probation, Sara Donson _ _
       P~trial Services
       Flu
AO 245B (Rev 02/18) Judgment m Cnmmal Case
                    Sheet 2 - Impnsonment
                                                                                                      Judgment - Page    2       of   7
DEFENDANT: HUGH WYATT
CASE NUMBER: DPAE2:17CR000599-003

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be imprisoned for a total
 term of:
  90 months on Counts 7s, 8s, and 9s, all such terms to be served concurrently.




       D The court makes the following recommendations to the Bureau of Prisons:




       0    The defendant is remanded to the custody of the lJmted States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.        on

            D as notified by the L'nited States Marshal.

       D The defendant shall surrender for service of sentence at the institut10n designated by the Bureau of Prisons:
            D before 2 p.m. on
            D    as notified by the United States Marshal

            D as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                       to

  at                                               _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By                                 -              -
                                                                                                 DEPUTY l:NITED ST ATES MARSHAL
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 3 - Supervised Release
                                                                                                           Judgment- Page _   3   of
DEFENDANT:            HUGH WYATT
CASE NUMBER: DPAE2:17CR000599-003
                                                      SUPERVISED RELEASE
Upon release from llllprisonment, you will be on supervised release for a term of :
 Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years on Counts
 7s, 8s and 9s, all such terms to run concurrently.




                                                     MANDATORY CONDITIONS

I.   You must not commit another federal, state or local cnme.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test withm 15 days of release from
     llllprisonment and at least two penodic drug tests thereafter, as determmed by the court.
              D The above drug testing condit10n is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable/
4.     D You must make restitution in accordance with 18 USC.§§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check ,j applicable)
5.     ~ You must cooperate m the collection of DNA as directed by the probation officer. (check ifapphcable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 G.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a quahfymg offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence.      (check   1/ applicable/




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                     Sheet 3A - Supervised Release
                                                                                                 Judgment- Page _.__4           of         7
DEFENDA.~T: HUGH WYATT
CASE NUMBER: DPAE2:17CR000599-003

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on superv1s1on and identify the mmimum tools needed by probation
officers to keep mformed, report to the court about, and bnng about improvements m your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from impnsonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probat10n office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as mstructed.
3.     You must not knowmgly leave the federal Judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probat10n officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you hve or anything about your hving
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer m advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours ofbecormng aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes m plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anythmg about your work (such as your posit10n or your job
       responsibilities), you must notify the probat10n officer at least l 0 days before the change. If notifymg the probation officer at least l 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becommg aware of a change or expected change.
8.     You must not commumcate or mteract with someone you know 1s engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (1.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily mjury or death to another person such as nunchakus or tasers ).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       reqmre you to notify the person about the risk and you must comply with that mstruct10n. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
Judgment contammg these conditions. For further informat10n regardmg these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signatllfe                                                                                     Date
 AO 245B(Rev 02/18) Judgment m a Cnmmal Case
                    Sheet 3D - Supervised Release
                                                                                           Judgment- -.Page   5   of __   _7
DEFENDANT: HUGH WYATT
CASE NUMBER: DPAE2:17CR000599-003

                                       SPECIAL CONDITIONS OF SUPERVISION
The defendant shall refrain from the use of alcohol and shall submit to testing compliance. It is further ordered that the
defendant shall participate in alcohol treatment and abide by the rules of any such program until satisfactorily discharged.

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
rules of any such program until satisfactorily discharged.

The defendant shall participate in a program at the direction of the probation officer aimed at learning a vocation or
improving the defendant's literacy, education level, or employment skills in order to develop or improve skills needed to
obtain and maintain gainful employment The defendant shall remain in any recommended program until completed or until
such time as the defendant is released from attendance by the probation officer.

The defendant shall provide the US. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer m the
investigation of his financial dealings and shall provide truthful monthly statements of his income.
AO 245B (Rev 02/18)    Judgment m a Cnmmal Case
                       Sheet 5 · Cnmmal Monetary Penalties
                                                                                                        Judgment   - Page _ _6__ _        of      - - J_ __ _
DEFENDANT: HUGH WYATT
CASE NUMBER: DPAE2:17CR000599-003
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total cnminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                 JVT A Assessment*                 Fine                       Restitution
TOTALS            $ 300.00                     $ 0.00                             $ 0.00                     $ 0.00



D The determination of restitution is deferred until                    _• An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

D The defendant must make restitution (includmg community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherw1se in
      the prionty order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States 1s paid.

Name of Payee
                 ~ " ------~                                       Total Loss**
                                                                   ~-----=]
                                                                                              Restitution Ordered




                                                                                                                                      ----------,•
                                                                                                                            ------ ~ - .J




                                                                                                                        :r--~-
                                                                           ,._____. ., ;. _,________... 'Sc-,~--<:<-=wc-----
,~.4--~-L--,~~,----,                                                                        :--
                                                                                            L,. -.....,....._,_____ -------- ,_,__
                                                                                                                                         --·-:--]
                                                                                                                                     A A > i ~ __, _ _ _ . _
L-.               ..                      - _ _ _ __J - - - - - - - - - -




TOTALS                               $                         0.00           $                         0 00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay mterest on restitution and a fme of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delmquency and default, pursuant to 18 G.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay mterest and 1t is ordered that:

       D the mterest requirement 1s waived for the            D fine      D restitution.
       D the interest reqmrement for the          D    fine    •      rest1tut10n 1s modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
 ** Findmgs for the total amount of losses are required under Chapters I 09 A, 110, 11 OA, and 113A of Title 18 for offenses comrmtted on or
after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev 02/18) Judgment ma Cnnunal Case
                    Sheet 6 - Schedule of Payments

                                                                                                             Judgment - - Page    7     of           7
DEFENDANT: HUGH WYATT
CASE l'-i'UMBER: DPAE2:17CR000599-003

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ll1    Lump sum payment of$          300.00                due immediately, balance due


            •liZI    not later than                ---              , or
                                                                               liZI
                     in accordance with
                                          •   C,
                                                    •D,
                                                               •     E, or            F below; or

B    •      Payment to begin immediately (may be combined with               DC,           OD,or      D F below); or

C    D Payment in equal                              (e.g. weekly, monthly. quarterly) installments of $            _             over a period of
           __       ___ _   (e g. months or years), to commence        __      _ _ (e.g.. 30 or 60 days) after the date of this judgment; or

D    D      Payment m equal              __ _ _ (e g, weekly, monthly, quarterly) mstallments of $            _     __    _ over a period of
                         _ _ (e.g. months or years), to commence                 (e.g, 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E    D Payment durmg the term of supervised release will commence withm           __ _ _ (e . g. 30 or 60 days) after release from
            impnsonment. The court will set the payment plan based on an assessment of the defendant's abihty to pay at that time; or

F    ll)    Special mstructions regarding the payment of criminal monetary penalties:

                It is further ordered that the defendant shall pay to the United States a total special assessment of $300, which
                shall be due immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of crimmal mone!ary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Jomt and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Jomt and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the Umted States:



Payments shall be apphed in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
